Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-30, 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. in view of prior art of record to Van et al.
Chong discloses the instant claimed subject matter with:
Re-claim 21, a system (101; see fig.8C) operable to determine a condition relative to an image being printed on a medium, the system comprising: a printer carriage (220) operable to move in a first direction to print the image as a plurality of sections (swath sections 610), wherein each section is printed one after another on the medium in a second direction different from the first direction, and wherein each of the plurality of sections has a size (322) relative to a step size for advancing the medium in the second direction (col.7, line 48-col.8, line 35); an imager (370, 380; col.7, lines 59-col.8, line 5) operable to move in the first direction to capture a sample image (861-865; fig.8C) of each printed section (610) of the image of the plurality of sections (861-865) of the image printed on the medium, wherein a sample image of the image of the plurality of printed sections of the image is captured (see step 910; fig.8c, 9; col.11, lines 20+) by the imager after the printer carriage completes printing the section of the image on the medium, after the medium (section 820 of the medium that advances one step (swath) so as to be aligned with imager sensor S1, S2; by way of the sensors S1, S2 arrangement, the imager/scanner (S1, S2) processed the printed image after the medium is advanced one swath height so as to be aligned with the imager sensor S1, S2; see also “captured printed image” (861-865) of the swath section (610) of the swath (611) captured by sensor (380); col.14, lines 38-46) advances by one or more steps of the step size, and while printing another section (810) of the plurality of sections that follows the section (820) (fig.8C, col.8, lines 24-35);  and an inspection mechanism (see embedded controller 102 of the system 100; col.4, lines 51-67) operable to stitch each sample image (871-875) of each printed section of the image of the plurality of printed sections of the image (861-865) into a stitched image such that the stitched image is substantially representative of the image (870) and determine a condition of the system (see line feed error) based on a comparison between the stitched image and another instance of the image. (fig.8C; col.11, 36-col.14, line 55)
	
Re-claim 23, wherein the stitched image corresponds to the entire image. (fig.22; col.8, lines 6-51)

Re-claim 24, wherein the stitched image is only a portion of the image. (see also fig.22)

Re-claim 25, wherein the inspection mechanism is a component of the printer. (described embedded components; see processing environment section, col.3, line 53; figs. 1A, 1B)

Re-claim 26, wherein the inspection mechanism is a component of a device other than the printer (as shown by communication/controlling by computer via network 120; see also figs.1A)

Re-claim 27, wherein the imager and the printer carriage are coupled to move together. (fig.6)

Re-claim 29, wherein the step size taken by the printer is equal to or less than a field of view of the imager. (fig.10; col.14, lines 56-63)

Re-claim 40, a printer (101) comprising: a printer carriage configured to successively print portions (610) of an image on a medium advancing in a first direction, each portion having a step size (322) for a step taken by the printer to advance the medium (described as line feed LF equal ¼ of printhead height 321; col.9, lines 47-col.10, line 7) when printing the image; and an imager (370, 380) configured to capture a sample image (861-865; fig.8C) of a printed portion (610), the sample image is captured (step 910; figs. 8C, 9) as the imager and the printer carriage moves in a second direction different from the first direction, wherein the sample image is captured after the printer carriage completes printing the printed portion of the image, after the medium (section 820 of the medium that advances one step to be aligned with imager sensor S1, S2) advances by one or more steps of the step size, and while printing another section (810) of the plurality of sections that follows the section (820) (col.7, line 48-col.8, line 35; see also fig.8C, col.8, lines 24-35); an inspection mechanism (controller 102, col.4, lines 51-67) operable to compare the sample image with another instance of the image. (col.7, line 48-col.8, line 35)
 Claims 30, 32-36, 38-39 are respective method claims to claims 21, 23-27, 29, 40. Therefore, arguments analogous to those stated in the rejection above are applicable.
With respect to the claims 21, 28, 30, 37, and 40, Chong et al. does not disclose the imager being located downstream of the printer carriage, and wherein the imager is operable to move independent of the printer carriage.
Van discloses an image capture assembly (fig.3, shown as an independent scanner 109) arranged at the downstream of the print assembly (103) or may be within the printer (col.2, lines 47-53, in line and/or scanner type that moves with the carriage as similar to the Chong imager) for processing the printed image on the medium as the imager and the printer carriage moves in a second direction different from the first direction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the imager in Chong separately from the printhead as taught by Van. The reasons for doing such would have been to provide a fixed separate structure for image scanning.

Response to Amendment







Applicant's Amendment filed January 4, 2022 has been entered and carefully considered. However, arguments with respect to claims 21, 23-30, 32-40 are not deemed to be persuasive.
Applicants’ arguments with respect to new issues that an imager located downstream of the printer carriage and operable to move in the first direction to capture a sample image of each printed section of the image of the plurality of sections of the image printed on the medium, wherein a sample image of a printed section of the plurality of printed sections of the image is captured by the imager after the printer carriage completes printing the section of the image on the medium, after the medium advances by one or more steps of the step size, and while printing another section of the plurality of sections that follows the section have been considered as noted in the above new grounds of rejection.	
	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the rejection as applied remains proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
		 
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information

Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853